Appeal by defendant from a judgment of the County Court, Suffolk County, rendered February 28, 1964 after a jury trial, convicting him of murder in the first degree and arson in the first degree, and imposing sentence. Pending this appeal and pursuant to the order of this court (22 A D 2d 925), a separate hearing was held by the court upon the issue of the voluntariness of defendant’s confession. The court’s decision upon such issue has been reviewed as part of the record. Judgment affirmed. The trial court found the statement or confession, to have been voluntarily signed by defendant, but held that it should have been excluded because it had been given after his arrest and prior to arraignment. In so holding the court erred. A voluntary statement, made after arrest and prior to arraignment, is now admissible despite the fact that the defendant was not advised of his right to remain silent or his right to a lawyer (People v. Gunner, 15 N Y 2d 226; People v. Green, 23 A D 2d 500). The court charged that the confession was not sufficient to convict unless there was additional proof that the crime charged had been committed. There was such additional proof in this case. Under the circumstances, and in the absence of a specific request therefor, it was not error for the court to have failed to elaborate further on the subject of what that additional evidence might consist. We have examined the other claimed errors and find them to be without merit. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.